United States Tax Court

                               T.C. Memo. 2022-99

    LORI MICHELLE PATITZ AND ANDREW ROBERT MOODY,
                       Petitioners

                                           v.

               COMMISSIONER OF INTERNAL REVENUE,
                           Respondent

                                     —————

Docket No. 2784-19.                                     Filed September 27, 2022.

                                     —————

Lori Michelle Patitz and Andrew Robert Moody, pro se.

Jeremy D. Cameron, A. Gary Begun, and Mark J. Tober, for respondent.



         MEMORANDUM FINDINGS OF FACT AND OPINION

       WEILER, Judge: Respondent determined that petitioners, Mrs.
Patitz and Mr. Moody, are liable for federal income tax deficiencies of
$7,495 and $15,366 and accuracy-related penalties pursuant to section
6662(a) 1 of $1,499 and $3,073 for 2015 and 2016, respectively.
Petitioners invoked the Court’s jurisdiction by timely filing a Petition
for redetermination. Petitioners resided in Florida when the Petition
was filed.




         1 Unless otherwise indicated, all statutory references are to the Internal

Revenue Code, Title 26 U.S.C., in effect at all relevant times, all regulation references
are to the Code of Federal Regulations, Title 26 (Treas. Reg.), in effect at all relevant
times, and all Rule references are to the Tax Court Rules of Practice and Procedure.
All dollar amounts are rounded to the nearest dollar.



                                 Served 09/27/22
                                          2

[*2] After concessions, 2 the issues for decision are whether petitioners
are (1) entitled to Schedule A deductions for 2015 and 2016, (2) entitled
to Schedule C deductions for 2015 and 2016, and (3) liable for accuracy-
related penalties under section 6662(a) for 2015 and 2016.

                              FINDINGS OF FACT

I.     Petitioners’ Backgrounds

       A.      Mrs. Patitz

       During 2015 and 2016 Mrs. Patitz was employed by Ricoh USA,
Inc. (Ricoh), in various roles. During this same period she also worked
as a self-employed contractor selling life insurance policies.

       As a Ricoh account executive, Mrs. Patitz was responsible for
reaching out to all current and potential customers in Broward County,
Florida. As a Ricoh major account executive, she was responsible for
calling on all current and potential customers in Miami-Dade County,
Florida. Additionally, as a Ricoh employee, she was given “activity
standards” that outlined what was expected of her in her roles as an
account executive and a major account executive. The activity standards
required her to meet weekly sales goals with potential customers. As an
account executive and a major account executive, she received $200 and
$350 monthly business expense stipends, respectively, to offset her
business expenses.

       In 2016 Mrs. Patitz continued to work for Ricoh in her role as a
major account executive, and beginning in or around June 2016 she
transitioned to a digital imaging specialist position. This position
required her to travel between Jacksonville, Orlando, and Tampa,
Florida. As a digital imaging specialist her responsibilities included
traveling to and from Ricoh client sites to scan and digitize client
records. Since Ricoh would reimburse her for travel expenses incurred
outside of Jacksonville, Mrs. Patitz’s weekly mileage expenses
accounted only for her local trips in Jacksonville.




        2 Respondent concedes that petitioners are entitled to partial deductions for

expenses reported on their 2016 Schedule A, Itemized Deductions, for medical
expenses of $18,598. Petitioners concede they are not entitled to deductions claimed on
Schedule C, Profit or Loss From Business, for a mortgage interest expense for 2016 or
partial car and truck expenses for 2015 and 2016.
                                     3

[*3] While still working full time for Ricoh, Mrs. Patitz obtained her
insurance license and in 2015 began expanding her insurance business,
selling supplemental insurance policies through PMA USA. She
traveled to various company worksites with the goal of selling policies
to the employees. When she was not traveling between worksites, Mrs.
Patitz conducted business from her home office. She continued to sell
life insurance policies during 2016. However, she ultimately
transitioned from direct-to-individual sales to selling packaged
insurance plans to various employers.

      B.     Mr. Moody

      During 2015 and part of 2016 Mr. Moody was employed by Blue
Streak Courier (Blue Streak) as an area manager responsible for
managing the south Florida region. Specifically, he served the area
spanning Vero Beach to Key West, Florida.

       Mr. Moody’s duties included the delivery of “on-demand”
packages as well as packages that other delivery couriers either left
behind or were unable to deliver. His duties also included ensuring that
the couriers were working in a professional and efficient manner and
that the warehouses were properly maintained. He was required to
travel to Blue Streak’s warehouses weekly and occasionally would have
to stay overnight in hotels. Blue Streak paid hotel expenses while he
was traveling.

      Mr. Moody continued to work for Blue Streak until petitioners
moved from Fort Lauderdale, Florida, to Jacksonville where he began a
new career as a teacher and was employed during the latter half of 2016.

II.   Petitioners’ 2015 Tax Return

       Using married filing jointly status petitioners timely filed their
joint 2015 Form 1040, U.S. Individual Income Tax Return (2015 joint
return), reporting income of $103,107 from Forms W–2, Wage and Tax
Statement. Petitioners attached Schedule A to their 2015 joint return
(2015 Schedule A) and reported unreimbursed employee expenses of
$37,906.

      Petitioners also attached Schedule C to their 2015 joint return for
Mrs. Patitz’s insurance business, reporting gross receipts of $3,736 and
expenses totaling $23,046, which resulted in a business loss of $19,310.
                                          4

[*4]   A.        Schedule A Expenses

     Petitioners attached to their 2015 joint return Forms 2106,
Employee Business Expenses, reporting expenses deducted as
Schedule A unreimbursed employee expenses, which are detailed below.

                 1.     Vehicle Expenses

      Mrs. Patitz reported 37,250 business miles and claimed a vehicle
expense deduction of $21,419. Mr. Moody reported business miles of
19,970 and claimed a vehicle expense deduction of $11,483. 3

       Petitioners each kept handwritten contemporaneous mileage logs
while traveling and subsequently transferred the entries into electronic
logbooks.

                 2.     Meals and Entertainment Expenses

      Mrs. Patitz and Mr. Moody reported meals and entertainment
expenses of $7,322 and $3,546, respectively.

      Mrs. Patitz provided a single Denny’s restaurant receipt;
however, petitioners did not otherwise produce any documentation such
as bank statements, itemized receipts, or credit card statements to
substantiate their meals and entertainment expenses.

                 3.     Tool and Supply Expenses

      Mr. Moody reported tool and supply expenses of $1,455. He did
not provide any bank statements, itemized receipts, or credit card
statements related to his tool and supply expenses, nor did he provide
any documentation indicating that Blue Streak employees were
required to purchase their own tools or supplies to perform their duties.

                 4.     Uniform Expenses

       Mr. Moody reported uniform expenses of $355. He did not provide
any bank statements, itemized receipts, or credit card statements
related to his uniform expenses, nor did he provide any documentation
indicating that Blue Streak employees were required to purchase
uniforms.



       3   Mr. Moody’s 2015 vehicle expenses after reimbursement are $8,568.
                                        5

[*5]           5.     Other Business Expenses 4

      Mrs. Patitz reported other business expenses of $675. Included in
these expenses are $500 for an iPad used for work presentations and
$150 for a keylike device Ricoh account executives use to unlock and
read Ricoh machine data. She paid for the keylike device in cash. She
did not explicitly identify her remaining other business expenses.

       Mr. Moody reported other business expenses of $245 but did not
identify what they comprised.

       Petitioners did not provide any bank statements, itemized
receipts, or credit card statements regarding their other business
expenses.

       B.      Schedule C Expenses

       Mrs. Patitz reported the following Schedule C expenses for 2015:




       4 For purposes of this Report, other business expenses are employee business

expenses reported on Forms 2106 other than vehicle expenses, parking fees, tolls,
transportation expenses, travel expenses while away from home overnight, and meals
and entertainment expenses. Though the other business expenses were not specified
on Forms 2106, petitioners ultimately disclosed at trial what some of these other
expenses comprised.
                                            6

[*6]                            Expense                             Amount

          Business Use of Home                                           $536

          Meals and Entertainment                                        1,789

          Supplies                                                        987

          Repairs and Maintenance                                        1,487

          Legal and Professional Services                                 192

          Insurance (Other than Health)                                   365

          Utilities                                                      3,650

          Office                                                         3,345

          Car and Truck                                                10,695

           Total                                                      $23,046




      Mrs. Patitz did not provide any records, bank statements,
itemized receipts, or credit card statements substantiating her 2015
Schedule C expenses.

III.    Petitioners’ 2016 Tax Return

       Using married filing jointly status, petitioners timely filed their
joint 2016 Form 1040 (2016 joint return) reporting Form W–2 income of
$163,927. They attached Schedule A claiming deductions for medical
expenses of $28,074 and unreimbursed employee expenses of $5,716. 5

      Petitioners also attached Schedule C to their 2016 joint return for
Mrs. Patitz’s insurance business, reporting gross receipts of $955 and
expenses totaling $39,350, which resulted in a business loss of $38,395.



        5 On their 2016 Schedule A petitioners also claimed deductions for home

mortgage interest of $10,753, state and local tax of $3,224, and charitable contributions
of $3,800; however, none of these amounts is in dispute. Petitioners’ claimed 2016
Schedule A deductions total $37,921.
                                           7

[*7]    A.      Schedule A Expenses

                1.      Employee Business Expenses

       Petitioners attached to their 2016 joint return Forms 2106
reporting expenses deducted as Schedule A unreimbursed employee
expenses, which are detailed below.

                        a.      Vehicle Expenses

      Mr. Moody reported 8,230 business miles and claimed a vehicle
expense deduction of $4,444. 6 He maintained a handwritten
contemporaneous mileage log while traveling and subsequently
transferred the entries into an electronic logbook.

                        b.      Meals and Entertainment Expenses

      Mr. Moody reported meals and entertainment expenses of $675.
He did not provide any bank statements, itemized receipts, or credit card
statements to substantiate these expenses. Moreover, he did not provide
documentation indicating that his employment as a Blue Streak area
manager required him to incur meals and entertainment expenses.

                        c.      Other Business Expenses

       Mrs. Patitz reported other business expenses of $79 but did not
identify what they comprised. Mr. Moody reported other business
expenses of $855. While this amount includes teaching expenses of $524,
Mr. Moody did not otherwise identify the remainder.

       Petitioners produced bank statements and itemized receipts
relating to Mr. Moody’s teaching expenses but did not otherwise provide
any documentation to substantiate their other business expenses.

                2.      Medical Expenses

       Petitioners deducted medical expenses of $28,074. 7 They provided
receipts indicating medical expenses on behalf of Mrs. Patitz’s father, as
well as medical expenses they incurred on behalf of themselves and their


        6In 2016 Mr. Moody did not receive reimbursement from his employer for his
vehicle expenses.
      7 At trial Mrs. Patitz testified that the actual deduction should be $41,648. This

amount was further increased on brief to $48,000.
                                           8

[*8] dependent children. Petitioners did not provide accompanying bank
statements or credit card statements substantiating these expenses. 8

       B.      Schedule C Expenses

      Mrs. Patitz reported the following Schedule C expenses for the
2016 tax year:

                               Expense                            Amount

         Business Use of Home                                        $2,292

         Meals and Entertainment                                      4,770

         Supplies                                                       985

         Repairs and Maintenance                                      2,483

         Legal and Professional Services                                386

         Insurance (Other than Health)                                2,220

         Utilities                                                    3,792

         Office                                                       1,679

         Car and Truck                                               16,165

         Travel                                                       1,563

         Mortgage Interest                                            5,307

            Total                                                   $41,642




      Mrs. Patitz did not provide any records, bank statements,
itemized receipts, or credit card statements substantiating her 2016
Schedule C expenses.


        8 At trial Mrs. Patitz admitted receiving financial assistance from family

members to offset the cost of some of the medical expenses she incurred on behalf of
her father. There is no indication in the record that Mrs. Patitz paid back any of the
money she received to offset these expenses.
                                          9

[*9] IV.     Notice of Deficiency

      In a civil penalty approval form dated August 6, 2018, Sarah
Muchow made the initial determination to assert accuracy-related
penalties for 2015 and 2016. Ms. Muchow’s then-immediate supervisor,
Morgan Grieco, signed the civil approval penalty form on August
7, 2018.

        On November 7, 2018, respondent issued petitioners a notice of
deficiency based on a finding of petitioners’ lack of substantiation for
certain claimed deductions and failure to establish ordinary and
necessary business purposes for certain claimed deductions. Respondent
disallowed deductions for all Schedule A expenses reported on
petitioners’ Forms 2106 for 2015 and applied the standard deduction to
petitioners’ 2015 joint return. Respondent also disallowed $19,354 of
deductions petitioners claimed on their 2016 Schedule A. Lastly,
respondent disallowed all deductions claimed on Schedules C for 2015
and 2016. Respondent determined that petitioners are liable for tax
deficiencies of $7,495 and $15,366 for 2015 and 2016, respectively. The
notice of deficiency determined accuracy-related penalties for
substantial understatements of income tax under section 6662(a) and
(b)(2) of $1,499 and $3,073 for 2015 and 2016, respectively.

                                     OPINION

I.     General Legal Principles

        Generally, the Commissioner’s determination of a taxpayer’s
liability in a notice of deficiency is presumed correct, and the taxpayer
bears the burden of proving that the determination is incorrect. Rule
142(a); Welch v. Helvering, 290 U.S. 111, 115 (1933). 9 Deductions are a
matter of legislative grace, and the taxpayer generally bears the burden
of proving entitlement to any deduction claimed. Rule 142(a);
INDOPCO, Inc. v. Commissioner, 503 U.S. 79, 84 (1992); New Colonial
Ice Co. v. Helvering, 292 U.S. 435, 440 (1934).

      Under section 162(a), a deduction is allowed for ordinary and
necessary expenses paid or incurred during the taxable year in carrying
on any trade or business. However, a deduction normally is not available
for personal, living, or family expenses. I.R.C. § 262(a). Whether an

        9 Section 7491(a)(1) shifts the burden of proof to the Commissioner in certain

defined circumstances. Petitioners do not contend, nor does the record suggest, that it
does so here. Therefore, the burden remains with petitioners.
                                          10

[*10] expenditure satisfies the requirements for deductibility under
section 162 is a question of fact. See Commissioner v. Heininger, 320 U.S.
467, 475 (1943). An ordinary expense is one that commonly or frequently
occurs in the taxpayer’s business, Deputy v. du Pont, 308 U.S. 488, 495
(1940), and a necessary expense is one that is appropriate and helpful
in carrying on the taxpayer’s business, Commissioner v. Heininger, 320
U.S. at 471; Treas. Reg. § 1.162-1(a).

      A taxpayer claiming a deduction on a federal income tax return
must demonstrate that the deduction is allowable pursuant to a
statutory provision and must further substantiate that the expense to
which the deduction relates has been paid or incurred. I.R.C. § 6001;
Hradesky v. Commissioner, 65 T.C. 87, 89–90 (1975), aff’d per curiam,
540 F.2d 821 (5th Cir. 1976). A taxpayer must substantiate deductions
claimed by keeping and producing adequate records that enable the
Commissioner to determine the taxpayer’s correct tax liability. I.R.C.
§ 6001; Hradesky, 65 T.C. at 89–90.

       When a taxpayer establishes that he or she paid or incurred a
deductible expense but fails to establish the amount of the deduction,
the Court may sometimes estimate the amount allowable as a deduction.
Cohan v. Commissioner, 39 F.2d 540, 543–44 (2d Cir. 1930); Vanicek v.
Commissioner, 85 T.C. 731, 742–43 (1985). However, there must be
sufficient evidence in the record to permit the Court to conclude that a
deductible expense was paid or incurred in at least the amount allowed.
Williams v. United States, 245 F.2d 559, 560 (5th Cir. 1957).

       Section 274(d) prescribes more stringent substantiation
requirements to be met before a taxpayer may deduct certain categories
of expenses, including travel expenses, meals and lodging while away
from home, and expenses with respect to listed property as defined in
section 280F(d)(4), which includes passenger automobiles. 10 See Sanford
v. Commissioner, 50 T.C. 823, 827 (1968), aff’d per curiam, 412 F.2d 201
(2d Cir. 1969). Consequently, even if such an expense would otherwise
be deductible, section 274(d) may still preclude a deduction if the


        10 “Listed property” as defined in section 280F(d)(4) includes passenger

automobiles, which are defined as four-wheeled vehicles weighing under 6,000 pounds
and manufactured primarily for use on public streets and highways. I.R.C.
§ 280F(d)(5)(A). A passenger automobile does not include any ambulance, hearse, or
vehicle used by the taxpayer directly in a trade or business of transporting persons or
property for compensation or hire. See I.R.C. § 280F(d)(5)(B); Hatte v. Commissioner,
T.C. Memo. 2019-109, at *7 n.3.
                                          11

[*11] taxpayer does not present sufficient substantiation. Temp. Treas.
Reg. § 1.274-5T(a). 11

       Temporary Treasury Regulation § 1.274-5T(c)(2) provides in
relevant part that “adequate records” generally consist of an account
book, diary, log, statement of expenses, trip sheet, or similar record
made at or near the time of the expenditure or use, along with
supporting documentary evidence. The Court may not use the rule
established in Cohan to estimate expenses covered by section 274(d).
Sanford, 50 T.C. at 827; Temp. Treas. Reg. § 1.274-5T(a). 12

         If a taxpayer’s records are lost or destroyed through
circumstances beyond his or her control, he or she may substantiate
expenses through reasonable reconstruction. See Boyd v. Commissioner,
122 T.C. 305, 320 (2004); Temp. Treas. Reg. § 1.274-5T(c)(5). While “the
inability to produce a record which is unintentionally lost, whether by
. . . [the taxpayer] or by a third party, alters the type of evidence which
may be offered to establish a fact,” it does not affect the burden of
proving a fact. Malinowski v. Commissioner, 71 T.C. 1120, 1125 (1979).
Crucial to this reconstruction is that the secondary evidence be credible.
See, e.g., Boyd, 122 T.C. at 320. If no other documentation is available,
the Court may, but is not required to, accept a taxpayer’s credible
testimony to substantiate an expense. Id.

      Ex parte statements in posttrial briefs do not constitute evidence.
Rule 143(c); Evans v. Commissioner, 48 T.C. 704, 709 (1967), aff’d per
curiam, 413 F.2d 1047 (9th Cir. 1969); Leith v. Commissioner, T.C.
Memo. 2020-149, at *15; Chapman v. Commissioner, T.C. Memo. 1997-
147, 73 T.C.M. (CCH) 2405, 2408.




       11 To deduct these expenses the taxpayer must substantiate by adequate
records or by sufficient evidence corroborating the taxpayer’s own statement (1) the
amount of the expense; (2) the time and place of the expense; and (3) the business
purpose of the expense. Temp. Treas. Reg. § 1.274-5T(a), (b), and (c).
        12 Taxpayers lacking a contemporaneous log are expected to maintain a record

created as near in time as possible to the particular expenditure (including the
elements outlined above), supported by corroborative documentary evidence that
carries with it a high degree of probative value. Temp. Treas. Reg. § 1.274-5T(c)(1). If
a taxpayer does not satisfy the adequate records requirements with respect to one or
more elements, he or she may substantiate those elements with his or her own detailed
statement and with other corroborative evidence. Id. subpara. (3).
                                  12

[*12] II.   Schedule A Deductions

      On petitioners’ 2015 joint return Mrs. Patitz claimed a deduction
for unreimbursed employee expenses for vehicle mileage, meals and
entertainment, and other business expenses, and Mr. Moody claimed a
deduction for unreimbursed employee expenses for vehicle mileage,
meals and entertainment, tools and supplies, uniforms, and other
business expenses. On petitioners’ 2016 joint return, Mrs. Patitz
claimed a deduction for unreimbursed employee expenses for other
business expenses, and Mr. Moody claimed a deduction for
unreimbursed employee expenses for vehicle mileage, meals and
entertainment, and other business expenses.

       A.    Employee Expenses

       Generally, a taxpayer may deduct unreimbursed employee
business expenses as an ordinary and necessary business expense under
section 162. Lucas v. Commissioner, 79 T.C. 1, 6 (1982); Primuth v.
Commissioner, 54 T.C. 374, 377 (1970). Miscellaneous itemized
deductions are allowed only to the extent that, in the aggregate, they
exceed 2% of adjusted gross income. I.R.C. § 67(a). Deductible expenses
allowed under section 67(a) include unreimbursed employee expenses
such as expenses for transportation, travel fares and lodging while away
from home, business meals and entertainment, and professional
uniforms. See Treas. Reg. § 1.67-1T(a)(1)(i).

       To the extent that a taxpayer is entitled to (but does not claim)
reimbursement from his or her employer for expenditures related to his
or her status as an employee, a deduction for an expense under section
162(a) is not allowed. Lucas, 79 T.C. at 7. Such expenses are not
considered “necessary.” Orvis v. Commissioner, 788 F.2d 1406, 1408 (9th
Cir. 1986), aff’g T.C. Memo. 1984-533; Podems v. Commissioner, 24 T.C.
21, 22–23 (1955). Moreover, certain business expenses may not be
estimated because of the strict substantiation requirements of section
274(d). See I.R.C. § 280F(d)(4)(A); Sanford, 50 T.C. at 827–28. For such
expenses, only certain types of documentary evidence will suffice.
Sanford, 50 T.C. at 827–28.

      At trial petitioners testified that they were unable to provide
documentation, such as receipts and financial statements, that could
have substantiated their Schedule A expenses for multiple reasons,
including that the correlating credit card accounts had been closed
because of fraud, the boxes containing potential statements were left
                                         13

[*13] behind from moving three times since 2015, or the documents
were destroyed from Hurricane Matthew water damage. 13

       The Court carefully reviewed the documents that petitioners did
submit into the record, and except for vehicle expenses, we do not find
adequate substantiation for any of the Schedule A unreimbursed
employee expense deductions at issue. Consequently, respondent’s
disallowance of these deductions is sustained.

     We will discuss each of the claimed deductions for unreimbursed
employee expenses in turn below.

                1.      Vehicle Expenses

       Respondent disallowed a deduction for vehicle expense of $32,902
for 2015 and $4,444 for 2016, contending that petitioners did not meet
the strict substantiation requirements under section 274(d). Petitioners
disagree.

       In general, the cost of daily commuting to and from work is a
nondeductible personal expense. See Commissioner v. Flowers, 326 U.S.
465, 473–74 (1946); Treas. Reg. § 1.162-2(e). However,
“[u]nreimbursable transportation expenses incurred between two places
of business are deductible.” Gilliam v. Commissioner, T.C. Memo. 1986-
90, 51 T.C.M. (CCH) 567, 572 (citing Steinhort v. Commissioner, 335
F.2d 496, 503–05 (5th Cir. 1964), aff’g and remanding T.C. Memo. 1962-
233).

      To prevail petitioners must first prove that their vehicle mileage
arises from deductible business-related travel rather than
nondeductible commuting. At trial Mrs. Patitz testified that while a
Ricoh account executive she was obligated to drive to meet with
customers. Mr. Moody testified that his area manager duties required
him to visit and inspect warehouses and often make deliveries.

      Any deduction claimed with respect to the use of a passenger
automobile, like petitioners’ vehicles, will be disallowed unless the
taxpayer can substantiate specified elements of the use by adequate
records or by sufficient evidence corroborating the taxpayer’s own
statement. See I.R.C. § 274(d); Temp. Treas. Reg. § 1.274-5T(c)(1). The
elements that must be substantiated to deduct the business use of an
automobile are (i) the amount of the expenditure, (ii) the mileage for

      13   Hurricane Matthew affected Florida’s east coast during October 2016.
                                    14

[*14] each business use of the automobile and the total mileage for all
uses of the automobile during the taxable period, (iii) the date of the
business use, and (iv) the business purpose of the use of the automobile.
See Temp. Treas. Reg. § 1.274-5T(b)(6).

       In lieu of substantiating the actual amount of expenditure
relating to the business use of a passenger automobile, a taxpayer may
use the standard mileage rate established by the Internal Revenue
Service. See Treas. Reg. § 1.274-5(j)(2). Use of the standard mileage rate
establishes the amount deemed expended with respect to the business
use of a passenger automobile, but such use does not relieve a taxpayer
of the burden of substantiating the other elements required by section
274 and the regulations thereunder. Treas. Reg. § 1.274-5(j)(2).

       Petitioners presented the Court with contemporaneous travel
logs necessary to meet the strict substantiation requirements of section
274(d). Specifically, Mrs. Patitz testified to handwritten mileage logs she
created when she visited clients and would subsequently transfer this
information to electronic logbooks. The electronic logbooks Mrs. Patitz
provided documented her weekly total mileage, her weekly business
mileage, and her weekly commuting mileage. However, she also testified
that while the mileage log was written contemporaneously, she
inadvertently commingled her business mileage between Ricoh and her
insurance business activities. During trial Mrs. Patitz conceded that her
insurance business miles should be excluded, and we agree.

       Mr. Moody also testified that he would transfer the handwritten
travel logs that he created to an electronic logbook. Mr. Moody’s
electronic logbooks documented the total miles he drove each week and
the business purpose of the drive.

      Having observed petitioners’ appearance and demeanor at trial,
we find their testimony to be credible with respect to their claimed
deductions for vehicle mileage on behalf of their respective employers.
Consequently, respondent’s disallowance is overruled, and the Court
finds that petitioners are entitled to their claimed deductions for
Schedule A vehicle expenses for Mr. Moody’s 2015 and 2016 vehicle
milage expenses to the extent he was not reimbursed by Blue Streak and
for Mrs. Patitz’s 2015 vehicle expenses to the extent of her Ricoh
business miles.
                                     15

[*15]         2.     Meals and Entertainment Expenses

        Respondent disallowed deductions for meals and entertainment
expenses of $5,434 and $338 for 2015 and 2016, respectively. 14
Deductions for meals and entertainment expenses are subject to the
strict substantiation requirements of section 274(d).

       Petitioners failed to introduce sufficient evidence to meet the
strict substantiation requirements of section 274(d) regarding meals
and entertainment expenses. Accordingly, we find that petitioners have
not met their burden under section 274(d), and respondent’s
disallowance of their claimed deductions for meals and entertainment
expenses is sustained.

              3.     Tool and Supply Expenses

       Respondent disallowed a deduction for tool and supply expenses
of $1,455 for 2015. Mr. Moody stated on brief that the tool and supply
receipts from 2015 were lost because of Hurricane Matthew. While the
loss of the records was due to unfortunate circumstances, the Court
carefully reviewed the record and does not find adequate evidence to
allow the deduction. See Temp. Treas. Reg. § 1.274-5T(c)(5). Moreover,
even if there was sufficient evidence in the record, Mr. Moody failed to
testify that the tool and supply expenses were ordinary and necessary
business expenses under section 162(a).

       Accordingly, we find that Mr. Moody has not met his burden with
respect to the tool and supply expense deductions, and respondent’s
disallowance is sustained.

              4.     Uniform Expenses

       Respondent disallowed a deduction for uniform expenses of $355
for 2015. Uniform expenses are deductible under section 162(a) if the
uniforms are (1) of a type specifically required as a condition of
employment, (2) not adaptable to general use as ordinary clothing, and
(3) not so worn. Yeomans v. Commissioner, 30 T.C. 757, 767 (1958).

      Mr. Moody stated on brief that the receipts for 2015 were lost
because of Hurricane Matthew. Mr. Moody also stated on brief that the


        14 Under section 274 the meals and entertainment expenses deduction is

limited to 50% of the reported amount. I.R.C. § 274(n).
                                   16

[*16] uniforms were similar to those worn by United Parcel Service
employees.

      The Court carefully reviewed the record and does not find
adequate evidence to allow the deduction. We are not obligated to
consider ex parte statements submitted on brief. See Rule 143(c).

      Consequently, we find that Mr. Moody has not met his burden
with respect to the deduction claimed for uniform expenses, and
respondent’s disallowance is sustained.

             5.     Other Business Expenses

      Respondent disallowed deductions for other business expenses of
$675 and $79 for 2015 and 2016, respectively, attributed to Mrs. Patitz
and $245 and $855 for 2015 and 2016, respectively, attributed to Mr.
Moody.

       There is insufficient evidence in the record to provide a basis for
this Court to conclude that petitioners actually incurred these expenses.
Petitioners testified that Hurricane Matthew destroyed some of their
records for 2015; however, we are not persuaded that bank statements,
credit card statements, or any other evidence demonstrating petitioners’
actual payment of these expenses no longer exists or was impossible to
introduce into the record. See Temp. Treas. Reg. § 1.274-5T(c)(5).
Accordingly, we find that petitioners did not meet their burden with
respect to these expenses, and respondent’s disallowance of petitioners’
claimed deductions for other business expenses is sustained.

      B.     Medical Expenses

       Respondent partially disallowed a deduction for medical expenses
for the 2016 tax year. Petitioners argued that they are entitled to an
increased deduction for medical expenses of $41,648 at trial and $48,000
on brief.

       A taxpayer may deduct expenses not compensated by insurance
or otherwise that are paid during the taxable year for the medical care
of the taxpayer, the taxpayer’s spouse, and the taxpayer’s dependents.
I.R.C. § 213(a); Estate of Smith v. Commissioner, 79 T.C. 313, 318 (1982).
A medical expense deduction is not precluded for failure to claim the
reimbursement under an existing insurance policy. Weaver v.
Commissioner, T.C. Memo. 1984-634, 49 T.C.M. (CCH) 249, 252.
However, the taxpayer bears the burden of proof to establish that the
                                  17

[*17] taxpayer was not reimbursed. See id. (finding that the taxpayer’s
burden was met where the taxpayer testified that no claim for
reimbursement was filed and the record contained no evidence to the
contrary). The medical expense deduction is allowed only to the extent
it exceeds 10% of adjusted gross income. I.R.C. § 213(a); Treas. Reg.
§ 1.213-1(a)(3). The taxpayer must substantiate medical expense
deductions with “the name and address of each person to whom payment
for medical expenses was made and the amount and date of the payment
thereof in each case.” Treas. Reg. § 1.213-1(h).

       At trial Mrs. Patitz testified to receiving loans from family
members to offset medical expenses incurred on behalf of her father, as
well as paying health insurance premiums on behalf of her family. Yet,
there was no testimony whether these alleged loans were paid back or if
health insurance covered any of the reported expenses for her father,
herself, or her immediate family.

      We find there is insufficient evidence in the record to reasonably
determine that petitioners paid these expenses. We are not persuaded
that bank statements, credit card statements, or other evidence that
could demonstrate these expenses were paid could have been attained
or provided.

      Accordingly, we conclude there is insufficient evidence in the
record to substantiate medical expense deductions in excess of the
amount respondent already conceded.

III.   Schedule C Deductions

     Respondent disallowed petitioners’ abovementioned claimed
Schedule C deductions for 2015 and 2016.

      Mrs. Patitz contends that she is entitled to deduct Schedule C
expenses related to her insurance business activities for 2015 and 2016.
Moreover, she testified at trial that some of her Schedule C business
records for 2015 and 2016 were not introduced into the record for the
same reasons as her Schedule A expense records—they were lost when
moving or destroyed by Hurricane Matthew, or the associated credit
card accounts were closed because of fraud.

      While Mrs. Patitz furnished some receipts indicating costs for
postage, shipping, and customer gifts, no other receipts or other
evidence were provided. She failed to present any business records,
                                   18

[*18] accounting records, bank statements, or credit card statements to
substantiate her reported expenses.

      Accordingly, we find that Mrs. Patitz has not met her burden with
respect to her Schedule C deductions for 2015 and 2016; thus,
respondent’s disallowance of her Schedule C deductions is sustained.

IV.   Accuracy-Related Penalties

       Respondent determined that petitioners are liable for accuracy-
related penalties for substantial understatements of income tax under
section 6662(a) and (b)(2) for 2015 and 2016.

      Section 6662(a) and (b)(2) imposes a penalty equal to 20% of the
portion of an underpayment of tax required to be shown on a taxpayer’s
return that is attributable to a “substantial understatement of income
tax.” An understatement of income tax is a “substantial
understatement” if it exceeds the greater of 10% of the tax required to
be shown on the return or $5,000. I.R.C. § 6662(d)(1)(A).

       The Commissioner bears the burden of production with respect to
a penalty imposed by section 6662(a) and is required to present
sufficient evidence showing that the penalty is appropriate. See I.R.C.
§ 7491(c); Higbee v. Commissioner, 116 T.C. 438, 446–47 (2001).
Respondent must also show compliance with the procedural
requirements of section 6751(b)(1). See I.R.C. § 7491(c); Graev v.
Commissioner, 149 T.C. 485, 493 (2017), supplementing and overruling
in part 147 T.C. 460 (2016).

      Section 6751(b)(1) provides that no penalty shall be assessed
unless “the initial determination” of such assessment was “personally
approved (in writing) by the immediate supervisor of the individual
making such determination.” The initial penalty determination was
made by Ms. Muchow on August 6, 2018, and approved in writing by her
then-immediate supervisor, Ms. Grieco, on August 7, 2018. Petitioners
did not assert that respondent failed to meet his burden under section
6751. We find that respondent complied with all procedural
requirements to assert the accuracy-related penalties under section
6662 for 2015 and 2016.

       A taxpayer may avoid a section 6662(a) penalty by showing that
there was reasonable cause for the underpayment and that the taxpayer
acted in good faith. I.R.C. § 6664(c)(1); Higbee, 116 T.C. at 446–47. The
determination of whether a taxpayer acted with reasonable cause and
                                   19

[*19] in good faith is made on a case-by-case basis, taking into account
all of the pertinent facts and circumstances, including the taxpayer’s
efforts to assess the proper tax liability and the taxpayer’s knowledge,
experience, and education. Treas. Reg. § 1.6664-4(b)(1).

       Respondent contends that petitioners “failed to meet their burden
to show reasonable cause.” We agree. Petitioners have offered no
corroborating evidence to substantiate expenses, nor are we convinced
that they were unable to account for their alleged lost and inaccessible
documents. No documentation or detailed accounts of the water damage
from Hurricane Matthew were provided, nor were any documents
provided to substantiate petitioners’ claim of credit card fraud
prohibiting the recovery of their statements. Lastly, petitioners
admitted leaving boxes of information and records behind when moving.

       Consequently, we conclude that petitioners have failed to
establish reasonable cause, and we therefore find that petitioners are
liable for accuracy-related penalties under section 6662(a) to the extent
Rule 155 computations show there are underpayments and substantial
understatements of income tax for 2015 and 2016.

       We have considered all of the arguments that the parties made,
and to the extent they are not addressed herein, we find the arguments
to be moot, irrelevant, or without merit.

      To reflect the foregoing,

      Decision will be entered under Rule 155.